Order entered January 2, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01215-CV

                 HIGHLAND CAPITAL MANAGEMENT, L.P., Appellant

                                                 V.

                              PATRICK DAUGHERTY, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-04005

                                            ORDER
       The Court has reviewed the seven volume sealed clerk’s record in this case. Upon review

of the clerk’s record, it appears the trial court has ordered sealed only a portion of the documents

filed in the trial. Accordingly, we STRIKE the sealed clerk’s record. We ORDER Felicia Pitre,

District Clerk of Dallas County, to file within ten (10) days of the date of this order a

corrected sealed clerk’s record that includes only those documents filed under seal in the trial

court and to file a corrected unsealed clerk’s record that includes all remaining items the parties

have requested included in the clerk’s record.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE